EU-Tunisia relations (debate)
The next item is the Commission statement on EU-Tunisia relations.
Member of the Commission. - Mr President, I would like to thank Parliament for inviting me to take part in the discussion on Tunisia.
EU-Tunisia relations are governed by an association agreement signed in 1995. By the way, Tunisia was the first Mediterranean county to sign such an agreement and it has since then made significant advances.
In international relations, Tunisia is close and a reliable partner for the EU. The views it expresses and the positions it takes within international organisations and in other fora are moderate and balanced. It is cooperative on issues such as security and migration and has good relations with its neighbours in the southern Mediterranean region. Furthermore, it has always played a constructive role towards regional integration in the Maghreb.
Tunisia takes an active part in the European Neighbourhood Policy and the Commission's periodic reports on implementation by Tunisia of the European Neighbourhood Policy Action Plan are clear in their assessment: Tunisia has achieved progress in a number of cooperation areas, including the action plan.
Economic reforms have progressed, allowing for a steady growth of the Tunisian economy as well as of trade volume with the EU. Important results have been achieved in the social field, in areas such as health care, education, the fight against poverty and the protection of women's rights.
On the other side, the reports also highlight shortcomings, in particular, in the areas of justice, freedom of expression and association.
Political dialogue with Tunisia has been continuous on all the subjects covered by the action plan, which are addressed in 10 subcommittees and in working groups. The EU-Tunisia Association Council has already met several times and the next meeting is scheduled in the next few months.
On 1 January 2008, Tunisia became the first southern Mediterranean country to have a free trade area with the EU for industrial products, two years in advance of the date foreseen. The EU is Tunisia's first trading partner: 72.5% of its imports come from the EU and the EU is the destination for 75% of its exports. EU financial cooperation amounts to some EUR 75 million to EUR 80 million per year, for which Tunisia has proved to have a good absorption capacity.
Negotiations have also been launched on the gradual liberalisation of trade in services and the right of establishment, as well as on agriculture and fishery products. The conclusion of these negotiations, together with approximation of the relevant legislation, will mark a new stage in relations between the EU and Tunisia and progress towards the integration of the Tunisian economy in the EU single market.
Tunisia has requested that its relations with the EU be given a new impetus through an advanced status. We believe that such an endeavour is in the interests of the EU. We also expect that Tunisia will show a real drive towards more democratic reforms and freedom of expression. Without progress in the important area of human rights, the country's important achievements that I have mentioned would anyhow be perceived, despite their significance, especially by regional standards, as incomplete.
In conclusion, I would like to say that we judge relations between the EU and Tunisia as solid and friendly and that we believe that there is indeed a potential for further strengthening of those relations.
The next item is the speeches of the political groups.
Mr President, Tunisia contributes towards the stability of this region in its role as a partner in the Union for the Mediterranean, as the first country to sign the association agreement, and as the first country equipped with an action plan for the implementation of the Neighbourhood Policy. Tunisia is comparatively ahead in terms of gender equality and the protection of children and the family, and is now awaiting negotiations on the granting of an advanced partnership status.
In the aforementioned agreements, there are clauses on democracy, the rule of law and human rights. Plans are afoot for talks, to help us to achieve progress in what are very sensitive and important issues for us in the European Parliament. If we want tangible results, and if we are not necessarily to achieve them via controversy and criticism, we must be careful to avoid any condescension, to prove that we are talking as equals, not as superiors or inspectors, and to show that we are also prepared to take an interest in the concerns and sensitivities of our partners.
In a context such as this, I am certain that the Tunisian Government will respond with concrete steps forward in the areas under debate.
Mr President, Commissioner, ladies and gentlemen, if we had to give an opinion on the existing relations between the European Union and Tunisia, it could only be a positive one, including as regards the stabilisation of the region.
It is true that important progress has been made in economic terms, and there are also encouraging signs from a social point of view. However, in political terms, following the presidential elections on 25 October, we are faced with the problem of supporting the journey towards democratic reforms with greater concrete action. As we know, the European Union's objective, in pursuing its foreign policy, is to develop and consolidate democracy, the rule of law, and respect for human rights and fundamental freedoms.
Tunisia has made some important commitments in the context of the Neighbourhood Policy Action Plan on democracy, governance and human rights. The action plan lays down a series of priorities and, amongst these, particular attention must be paid to implementing and consolidating reforms, and to strengthening political dialogue and cooperation, particularly in relation to democracy and human rights, foreign policy and security.
It is within this framework that the institutions must be strengthened. The latter allow the increased participation in political life of the various members of Tunisian society, greater development of the role of civil society, continued support for political parties to broaden their participation in the democratic process, and greater respect for freedom of association, freedom of expression and media pluralism.
We are convinced that these objectives can be achieved, and it is reasonable to expect tangible progress to be made. Our commitment is to safeguard the friendship which binds the European Union and Tunisia while consolidating the existing relationship, including in view of the conflict which could arise concerning the idea of an advanced status for that country. However, concrete steps really must be taken by Tunisia itself.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by both thanking and congratulating the Commissioner for the position taken by the Commission on this matter. I am in complete agreement with this position, since it seems far more reasonable than the stance taken by those who called for today's debate, and I am unsure exactly whose suggestion it was.
As has been said, Tunisia was the first Euro-Mediterranean country to sign an association agreement, and is an active partner in the European Neighbourhood Policy. It is worth pointing out, as Mr Kasoulides has done, that, on 1 January 2008, Tunisia became the only Mediterranean country to have a free trade relationship with the European Union. This cooperation is working very well, and Tunisia is proving to have an excellent absorption capacity. Tunisia has achieved substantial progress, which has resulted in a very high standard of development with socio-economic results acknowledged by international institutions. In economic terms, Tunisia achieved an average growth rate of 4.6% between the years 2002 and 2008. Moreover, it has succeeded in reducing its debt burden.
In social terms, it would be unfair to ignore the progress made, particularly on behalf of women. The indicators speak for themselves: 59% of students in higher education are female. Education is compulsory across the board for females aged from 6 to 16, and women account for almost a quarter of the working population in Tunisia.
I admit that these results obviously cannot obscure the urgent need to encourage the Tunisian authorities to make further advances in human rights and governance; we are well aware that there is still work to be done. Like other speakers, I am concerned about this issue, for the sake of the democratic values that we uphold. However, it is also important to remember that we are not the only ones to uphold these values. They are also at the heart of Tunisian society, which is a dynamic and pro-European society.
For these reasons, we must support Tunisia's request to be granted an advanced status in this partnership with the European Union. I also believe that it is through this dialogue that we will find the appropriate framework for encouraging our partners to make further progress in the field of governance.
We must conduct the dialogue with our partners without complacency, obviously, but also without resorting to the kind of sanctimonious dogmatism in which Europe all too often specialises and which is, moreover, often counterproductive.
Obviously, I am not insensitive to specific cases that some people have raised. We clearly have the right to question our partners about circumstances that we believe to be unacceptable, but I would like to finish by highlighting Tunisia's success in establishing a political system based on the principle of separation between church and state.
The public authorities in Tunisia have the capacity to provide the people with a package of basic services, services that other countries in the region have not yet been able to implement, and I believe that it is important to point this out, too. I am therefore extremely optimistic about the future of relations between Tunisia and the EU, since they are being forged against a backdrop of mutual respect between partners who respect one another and have an understanding on the fundamental issues.
Mr President, I am disturbed by the speeches that I have just heard, from the Commissioner right through to my fellow Members. I feel that we really have our work cut out to gain an accurate and objective understanding of the present situation in Tunisia.
Frankly, when I listen to you, I feel as though I am listening to western intellectuals talking cheerfully, many decades ago, about the economic and social success in the countries of the USSR, with a complete inability to go and see what our shared values stand for in practice in those countries. What are our shared values, Mr Michel? They are human rights, democracy and the rule of law.
You have all rightly pointed out that Tunisia was our first partner to sign an association agreement. This is true, and that is why all this is very worrying, because we are not talking here about gaps, Commissioner, or about small steps. No. There is a huge, ongoing decline in human rights and democracy in Tunisia. Can you name one single newspaper, party or union that has been authorised in the last 20 years? No.
The truth is that fundamental freedoms are being systematically and utterly disregarded, and, with them, our own commitments. This is not about moralising; this is about respecting the values of the European Union, and respecting the commitments that we made by signing this association agreement.
Therefore, I demand that there be at least a shared analysis of this matter. I believe that we have worked hard to have this debate, but it would certainly be time better spent if we were to organise an actual delegation, one that really goes and meets this civil society in Tunisia and the various members of that society, in order to make an assessment of the continued harassment experienced by human rights defenders, students, trade unionists, workers and lawyers. There have been putsches in almost all of the associations that showed a certain degree of autonomy with regard to the authorities. I therefore believe that you are completely deluded on this matter.
Having listened to your speeches, I well understand why you do not want to see the real picture in Tunisia. You do not want to see it because you believe that there are economic interests at stake, and because you believe that there are interests at stake relating to the fight against terrorism and illegal immigration. You have expressed all this in the clearest of terms, and you go on about advances relating to equality between men and women and to the family, advances that date back to Bourguiba's time. I repeat, these date back to Bourguiba. There has been no further progress since that time.
I therefore believe that, if we have any respect for ourselves, for the agreements we sign, for the Neighbourhood Policy or for EU values, we certainly cannot propose an advanced status for Tunisia. Therefore, I tell you straight: if you propose that and renounce all requirements and all commitments in relation to human rights and democracy with all the countries of the Mediterranean, that will be the guaranteed outcome.
on behalf of the ECR Group. - Mr President, Tunisia is a friend and ally of the European Union, a prosperous, progressive, modern and meritocratic secular society unique in the Arab world. Tunisia also rightly takes an uncompromising approach to Islamist jihadi extremism.
A multiparty political system is fast taking shape in Tunisia and it is a country where women are fully equal members of their society. Why then do we seek to alienate Tunisia and its 10 million people? Perhaps because of jealousy at its success, perhaps because it is small and possesses no oil, so, no, there is no economic leverage on the EU, unlike Libya or Saudi Arabia.
In my view, those who have engineered this debate are making a deliberate effort to sabotage much of the progress in EU-Tunisia relations in recent years. It is especially galling that this debate is occurring at the same time as a visit of Tunisian parliamentarians to Strasbourg who are, I think, sitting up there watching this debate.
Tunisia needs our support, encouragement and dialogue, not a constant stream of senseless invective. It is bitterly ironic that the Left, who claim to be so much in favour of women's rights, attack Tunisia despite the fact that this country offers women opportunities and freedoms unprecedented anywhere else in the Arab world.
The fact that the Tunisian authorities prohibit the wearing of the hijab in public places indicates their determination to protect Tunisia's values of secularism, tolerance and liberty. We should respect Tunisia as our Euro-Mediterranean advanced partner.
Although I was not told that a Tunisian delegation is present, they waved when you mentioned it. I would like to welcome you to the gallery.
Mr President, ladies and gentlemen, I personally am very pleased that we are having this debate on the human rights situation in Tunisia. The Confederal Group of the European United Left - Nordic Green Left was instrumental in the organisation of the debate. All along, I have defended human rights, but human rights are the same all over the world.
I regret that this debate should not have been accompanied by a vote on a resolution. Words come and go; only the written word remains. As the EU's oldest partner, Tunisia receives the highest amount of per capita aid of all the countries of the South, and is an enthusiastic participant in the setting up of the free trade area around the Mediterranean rim. So enthusiastic, in fact, that its leaders are beginning to claim their dividends and to demand the benefits of an advanced status.
I fully support the remarks made by Mrs Flautre, and share her alarm at some of the comments made. The EU partnership agreements henceforth include clauses on democracy and human rights. These clauses must be examined just as closely as economic ones. The fact is, Commissioner, the Commission's report on the implementation of the Neighbourhood Policy is unsatisfactory in this regard; it is a clear case of double standards.
On 25 October, Mr Ben Ali was re-elected for a fifth term, gaining more than 89% of the vote. This figure alone reveals the state of democracy within that country. It is a locked democracy, where human rights defenders, magistrates, lawyers, journalists - in short, anyone who dares to challenge the regime - are harassed, imprisoned and, in some cases, even tortured.
Since last September, there has been a real drift towards an authoritarian police state, as the case of Taoufik Ben Brik, who will be tried next Saturday, shows. However, we could also mention Zouhair Makhlouf and Fahem Boukadous, one of whom was convicted for talking about the environmental conditions in his country, and the other for taking part in workers' demonstrations in his country.
Yes, this is the social situation in Tunisia. Human rights defenders such as Kamel Jendoubi, Sihem Bensedrine, Sana Ben Achour, and Kemais Chamari are victims of a disgraceful press campaign. Sadok Chourou has been rotting in jail for the last 16 years, and Radhia Nasraoui, who acts as his lawyer, has been dragged through the mud, her career permanently damaged.
Students are being arrested and arbitrarily convicted, as are others. Their passports are held, or not renewed, and some human rights activists are being prevented from leaving the territory to act as witnesses. Meetings of associations independent from the ruling power are forbidden, their visitors are followed, and I do not have enough time to provide a true picture of the reality of Tunisia's social policy.
Why is the Tunisian Government taking so long to respond to the UN report? Why did it refuse to host EU observers if the elections are as democratic as it says they are? The facts are there; they are being revealed more and more in our countries' newspapers.
The Commission and the Council must take this into account. Tunisia must honour its commitments in relation to democracy and human rights. It is unacceptable, in fact, to go ahead with advanced status. Yes, I am in favour of equal partnerships! Yes, all the countries in the world must be treated in the same way, but on condition that they honour their commitments. I will end there, Mr President.
on behalf of the EFD Group. - Mr President, Tunisia's situation is overall a positive one it seems. They have the most stable society in North Africa. They have what is technically a democracy, though possibly only a semi-democracy by Western standards, but we should not criticise them for that, since they have made much progress. There is an official policy of working towards full democracy, and Tunisia is a stable society with a high level of personal security. This has been achieved by the suppression of their Islamist extremists and Communists, which is a price well worth paying. Its official policy is the pursuit of cultural unity - the creation of one nation. This is a lesson that many European countries - including mine, the United Kingdom - could well learn.
Economically, they are progressing. Only 7% of the population lives below the poverty line. It has one of the best health standards among countries in North Africa, with a relatively high life expectancy. Politically, their Constitution limits the number of seats a party can hold in the Chamber of Deputies, with 20% of seats being reserved for minority parties. This looks positively enlightened when compared to the 'first past the post' electoral system used in the United Kingdom which, in my opinion, is a conspiracy against the voter to keep the Conservative and Labour parties in and everybody else out. So maybe we should learn something from the Tunisians.
Speaking of the UK, my party, the UK Independence Party, came in for some criticism from some Islamic extremist and supposedly liberal quarters last week when we proposed a plan that people's faces should be uncovered in public buildings, and in private buildings if those concerned wish to impose such a condition. But look at what Tunisia did. Law No 108 bans the hijab, which goes much further than anybody else has proposed. The Religious Affairs Minister, Boubaker El Akhzouri, has slammed the hijab as running counter to the country's 'cultural legacy', regarding Islamic dress as 'a foreign phenomenon' in society. Well, that is very interesting, coming out of an Islamic country. The more I find out about Tunisia, the more positive an impression it makes. But I have seen some figures which indicate that EUR 70 million is to be spent on key projects in the EU neighbourhood scheme. My constituents, who are some of the poorest in London, cannot afford that kind of expenditure. We want trade, friendship and cooperation with Tunisia but not at the price of robbing the taxpayer in the UK. Let us help them increase their democracy and develop prosperity and, if they would like to take some free advice, let them keep well away from the European Union and preserve their freedom and independence.
(DE) Mr President, trade relations between the EU and Tunisia are close and multifaceted. Tunisia, which receives EUR 80 million per year in financial aid, is a shining example of successful development policy. As an emerging economy, the country has assumed a leading position in the Maghreb, it was the first Mediterranean country to create a free trade area with the EU and it is reaping the benefits of this with sound economic growth. The Tunisian Republic is consequently expected to play a constructive part in the deliberations with regard to the EuroMed Roadmap for trade beyond 2010 and the cooperation with the Maghreb countries.
Now we could be forgiven for thinking that it was sunshine all the way were it not for the presence of that paragraph linking European aid in connection with the partnership agreement to respect for human rights. This is precisely where we have a contradiction - the money that is to be used to stimulate the Tunisian economy is also used to finance and support a dictatorial, anti-democratic apparatus. That is a common problem in connection with our development and association aid. We need to do something about this, because the EU cannot promote human rights violations, even indirectly, in Tunisia, the Congo or, of course, Turkey, which is a candidate country.
(IT) Mr President, ladies and gentlemen, Tunisia, like the entire Maghreb region, is an important strategic area. It has an enormous growth potential and is an attractive area with powerful interests, not only economic but, above all, European.
Programmes with the European Union which promote cross-border cooperation have also recently been initiated. It is therefore time to revive, if we are ever going to do so, the relations established by the European Union with the African countries at our borders, starting with Tunisia, by fully enhancing the potential of this area and maintaining its associated social and economic development, but within a framework of freedom and security.
The relationship between the countries of the Mediterranean is the key factor which gives cohesion and strength to an ambitious economic and social development programme. In political terms, it could be said that Tunisia is a country in which democracy is still relatively young; however, the action plan set out appears to be in line with the European Union's expectations.
The emergence of new parties and a reasonable female presence in parliament following the elections at the end of October 2009 confirm that significant progress has been made in terms of democratic participation. In any case, freedom of the press must be advanced and protected, as must equal opportunities for men and women and, more generally, fundamental human rights.
It is in this framework that we can help Tunisia to conclude the efforts it has undertaken by removing all potential barriers to the full development of human beings in that country, and all this within the context of a more advanced status.
Tunisia's central role in the Mediterranean and the modernisation process under way in that country require a serious and balanced approach which results in the unconditional affirmation of the values upheld by the European Union. Now more than ever, the European Parliament cannot allow any mistakes to be made on the road to democracy.
Constructive dialogue and careful diplomacy can instead further consolidate a relationship destined to be strengthened in a country which, in some sectors - such as justice and freedom of association - must be helped to grow, but a country which, I repeat, is absolutely central and pivotal to stability policy in the Mediterranean.
(ES) Respecting Tunisia means also respecting its democratic opposition, which is seeking to organise itself but is being repressed, and respecting its civil society, which is also the opposition of the future. I therefore wish to greet the members of parliament that are here now attending this sitting, but I also wish to send my greetings to those who may become members of parliament in the future, but who are currently threatened and may be imprisoned. We therefore think that it is very important for civil society to organise itself and for the democratic opposition to be respected, despite the fact that it is not currently organised.
In Spain - I can say this as a Spanish MEP - we experienced a society in which the democratic opposition was tortured and repressed during the dictatorship. If the opposition is not terrorist, when it is democratic, it has values, which are the values of the future. Therefore, we need to help this opposition, which is currently not organised, but is democratic, and which is fighting for the values of the Tunisian transition and for the consolidation of those values. We also need to help it to organise itself.
We also need to help the opposition so that they can be the leaders and protagonists of the future, possibly in opposition, or in government, but rotation is essential in a democratic society.
Therefore, this escalation of violence that we are currently witnessing, which may intensify in the future, is not the best calling card for advanced status.
We know that Tunisia has been a member of the Euro-Mediterranean Partnership, and has a Mediterranean inclination and a democratic inclination. Therefore, during this period, we also want it to contribute to this democratic consolidation and to be able to organise itself so that it can really be a loyal member and a member that contributes to the Mediterranean being an emerging area with democratic values.
That is our desire for the future and that is what we want for Tunisia.
(PL) Mr President, there is no doubt that Tunisia is a partner with which the European Union should maintain relations on behalf of the Mediterranean Sea Region and at bilateral level. However, while remembering economic matters, we, as the European Union, should insist on transparency of democratic procedures and the rule of law in that country.
Despite the fact that Tunisia is a stable country, it is not, unfortunately, a country where all democratic standards are maintained. International non-governmental organisations say that the security forces there torture prisoners and act with impunity, because they are protected by high-ranking officials. Freedom of the press and freedom of speech are drastically restricted, and the situation of journalists is said to be one of the worst among all Arab countries. Repression often has a religious background. Persecution of the Christian minority is becoming increasingly disturbing. The government in Tunisia does not tolerate expressions of protest or the existence of independent opposition.
Remembering that Tunisia was the first Mediterranean country to sign an association agreement with the European Union, we must resolutely insist on observance of the terms of the agreement. Respect for human rights and democratic standards in Tunisia must be a condition for further cooperation with that country.
(FR) Mr President, ladies and gentlemen, to avoid any caricatures - we have heard one or two this morning - I would like to mention some objective facts regarding Tunisia, a partner country of the European Union.
The social situation has evolved very favourably, with a spectacular increase in the average per capita income, and now the vast majority of Tunisians meet the criteria defining membership of the middle class. More than 90% of Tunisians enjoy welfare cover, and more than a quarter of Tunisia's budget is devoted to education, with the result that the country is one of the very first to have achieved the Millennium Development Goals in the area of primary education.
Finally, as Mr Michel highlighted a little while ago, women's rights are both recognised and guaranteed. At university level, female students outnumber male students, and 40% of teachers are women. A quarter of politicians, local officials and journalists are women. Many countries would be envious of these statistics.
(FR) Mr President, for my part, I would like to add my voice to those who have already spoken to denounce the particularly worrying situation in which the journalist and writer Taoufik Ben Brik finds himself in Tunisia.
In the wake of several arrests of journalists and trade unionists, who have suffered violence and mistreatment, and of the refusal to grant entry to foreign journalists during the presidential elections, the repression against political opponents and human rights activists continues. After a botched trial, and his incarceration far from his family, which makes visits difficult, Taoufik Ben Brik has been left in a state of health that makes one fear for his life.
How can one fail to regard this situation as a fierce attack against someone who upsets the apple cart? For this reason, we must not simply use trade as an answer to everything. On the contrary, I believe it is crucial for the EU to react quickly and firmly by demanding the release of Taoufik Ben Brik and other prisoners of conscience.
There has been an alarming decline in the human rights situation in Tunisia. It is affecting Europe's cooperation with the country, and a tangible improvement in this situation represents one of the conditions for the opening of negotiations on an advanced status for the EU-Tunisia partnership.
(DE) Mr President, we have a good foundation for our cooperation with Tunisia. The association agreement and the free trade agreement have been mentioned. Mrs Kroes said that we are talking about integrating the Tunisian economy into the single market. That is really as far as we can go with a country outside the EU, and therefore this forms a stable foundation. Tunisia is a solid and friendly partner with the potential for further strengthening our relations, to quote Mrs Kroes once again.
Precisely because we have these close relations, we are also able to talk to our colleagues about all of the issues that may cause us some concern. I, personally, am in talks with our colleagues, who are here in the gallery, and my feeling is that we should talk about everything.
However, in this connection, we should not throw the baby out with the bathwater. In Tunisia, we also have a situation where the country, as an Arab country that wants to develop in a secular manner, is threatened by extremists. I am sympathetic towards anyone who takes action against Islamic extremists.
However, as regards other matters, I think that we will make progress in the ongoing talks. We can talk about anything with Tunisia because it is a reliable partner. I therefore look forward to continuing our dialogue.
(FR) Mr President, as has already been highlighted, Tunisia is an important partner of the EU; mention was also made of the extremely important role played by the social field in Tunisia. I would like to add to that some political aspects that are significant, because, as has already been said, Tunisia is a society that practises multiparty politics, albeit in a limited fashion, with a quota for the opposition, no doubt, but nevertheless multiparty politics. The issue of gender equality has also been mentioned.
In all our countries, in the countries of Europe, all these political opinions coexist with freedom of the press, and this is what makes the difference, in fact, because, in Tunisia, such freedom exists, but it is limited, and there are in fact journalists who are in difficulty.
The following question then arises: could a rapprochement with the European Union increase this freedom or not? In my opinion, a rapprochement with the EU could help Tunisia to supplement the social progress made with some extremely important political advances.
(FR) Mr President, Commissioner, you have stated your hope that Tunisia will make progress in the areas of democratic reform and freedom of expression. You are right to do so, since this is quite simply in line with the association agreement and with the commitments that Tunisia has made to the European Union.
That is why I am very surprised by the comments made by both Mr Baudis and Mr Michel, which seem to be encouraging you to ignore this aspect of our relationship and our cooperation with Tunisia, and to ultimately abandon Article 2 of the association agreement.
Moreover, there is a long way to go before these commitments are honoured, judging from the fate - as already mentioned by my colleague, Mrs Guillaume - of the independent journalist Taoufik Ben Brik, who has been in prison since last October, following a trial in which his lawyers and the procedure were in complete violation of the law. In addition to the unacceptable denial of his freedom, his health is deteriorating and his visiting rights have been restricted.
I therefore ask you, Commissioner: does the Commission intend to intervene within the framework of the Association Council to demand Mr Ben Brik's immediate release and to ensure that his situation and his state of health may be taken into account, at the very least on humanitarian grounds?
(FR) Mr President, on 14 January, I met with members of the Tunisian delegation. We had a frank exchange and debated our respective views.
As a Franco-Algerian, I am committed to the Maghreb and I campaign for a united, pluralist and democratic Maghreb. The issue of human rights is crucially important to me, and it is one of the fundamental values of the European Union. The debate on this issue, as it appears in Tunisia, is crucial and relevant.
Yesterday morning, I met Mr Ben Brik's wife, who is leading a hunger strike, as well as activists from the Euro-Mediterranean Human Rights Network, and I am concerned. It seems that Mr Ben Brik's life is in danger due to his illness and his detention conditions. I am sure you realise that if this concern should become a reality, the responsibility will fall very heavily on the shoulders of the Tunisian authorities.
Aside from trade relations, we must also take account of social issues. The phenomenon of young Tunisians throwing themselves into the Mediterranean is the product of a closed society that offers no prospects to its young people. The defence against fundamentalism and economic imperatives must not serve as pretexts for ignoring human rights. Real progress in the field of human rights is now crucial. We are not talking here about sanctimonious dogmatism but about an urgent situation that the European Union must help to resolve.
(SV) The countries of north Africa are often lumped together, and as far as I can see, this does Tunisia a great disservice.
There has been mention of equality. In comparison with many other Arab countries, Tunisia is exceptional in having legislation to protect children and also women. As has already been pointed out, Tunisia has more female students than male at its universities, and the standard of living has increased. The country's infrastructure is in good condition. Since the election, its parliament has elected - or appointed - a committee on human rights.
Tunisia's willingness to cooperate with the EU is an opportunity that we should grasp with both hands. Now that Tunisia has a delegation that is visiting Brussels and Strasbourg, and is asking for support in its work on promoting human rights and with developing and deepening its links with the EU, in my opinion, it would be contrary to the EU's principles not to give these requests a positive reception and develop relations further.
(IT) Mr President, ladies and gentlemen, as someone who has visited Tunisia two to three times per year since 1982 and who, as a Catholic, on 6 January attended mass, as I regularly do, I find it truly difficult to think of Tunisia as a country which suppresses religious freedom.
There are problems, but for Heaven's sake let us not to look at these countries, countries which are trying to make progress, through the prism of Western countries, because if we were to use that parameter, a parameter which someone is using this morning with regard to Tunisia, then certain European countries would probably be denied entry into the European Union, because the violence and denial of freedom which exists there is on a greater scale than in Tunisia.
Thus, the issue arises as a result of one concrete fact: namely, that we have before us a country which has abolished Islamic fundamentalism, which is making efforts to develop a cooperation and peace policy with Europe, which is trying to evolve. There are problems. I believe that the way to solve these problems is to strengthen dialogue and friendship and to help these countries to achieve more.
Member of the Commission. - Mr President, I am grateful to the honourable Members for being so open and straightforward and for making their remarks in such a way that, although certain groups have differing approaches, the emphasis is on how we can find a solution.
Having said that, I want to start by making one remark in answer to the statement made by Mr Désir. He referred to a remark by Louis Michel. I am sure that Louis Michel can speak for himself, but we were on the same team in a former life, so to say, so I know what line he takes on this issue. If Mr Désir is saying that the suggestion is that we do nothing, that is not the impression I got, and I sincerely hope that you did not get that impression from my opening remarks either.
There is indeed a difference in approach. Some are just calling for dialogue on an equal footing, and Mr Kasoulides advocates that. There have been calls for links of friendship. All these approaches imply sitting around a table discussing issues and trying to reach a mutual understanding on how to solve a couple of issues that we all agree on. There is no doubt about that, for human rights and freedom of speech are indeed a very important and essential part of any agreement.
Having said that, I would like to touch upon a couple of the issues that were raised. Firstly, reinforced institutions. What we are trying to promote and encourage in all the meetings that are held or planned over the coming months is the establishment of a regular dialogue as a means of achieving essential progress in terms of human rights and democracy.
In the course of the next couple of months, there will be a meeting of the Subcommittee on Human Rights, and you can be sure that there will be a dialogue of substance, which will deal with the issues that we are all concerned about and how to approach them.
On the question of human rights violations in Tunisia, speakers have regularly referred to the fact that Tunisia has been criticised for its record on human rights. Since the presidential and legislative elections of October last year, there has been an intensification of repression against opposition parties, journalists and human rights activists. The international community has made it quite clear that that type of behaviour by the authorities is unacceptable and contrary to Tunisia's international commitments. So, to reiterate what I have said already, within the EU, there should be no misunderstanding: commitments are commitments, and we have to maintain that line.
Tunisia must indeed show stronger commitment to fundamental common values such as respect for human rights, democracy and the rule of law. It should, by the way, also respect its own international commitments in that field. The Commission will pursue our policy of engagement and dialogue on those issues, particularly in the framework of the bodies created by the association agreement.
At the same time, the EU is providing support in order to improve governance and promote reforms in the field of justice through cooperation and technical assistance. It is our priority to make progress with Tunisia in that area, for example, by actively promoting human rights activists and civil society organisations under the European Instrument for Democracy and Human Rights.
Efforts are also being made in the field of judicial cooperation The EU is providing EUR 17.5 million to fund a technical assistance project for the modernisation of the judiciary. That has been criticised by some Members of this Chamber because it provides funds for the President of Tunisia's justice system.
The project has many components. These include training for judges and lawyers, technical support for the courts, infrastructure and improved information for citizens. When the project is complete, we will assess the outcome. I certainly agree that working in that area exposes us to certain political risks. Nonetheless, if we want to encourage reform, we need to act; otherwise, EU cooperation will be confined only to the economic sector. We all agree that that is not the right approach, and would be inconsistent with our own general policy objectives as regards relations with Tunisia.
On the issue which Mrs Flautre and Mrs Vergiat were touching upon, the advanced status of Tunisia, I consider that priority should be given to the continuation and reinforcement of dialogue with Tunisia. We are aware that it is an important ally of the EU in the region and has achieved considerable progress in terms of economic and social modernisation. Perhaps it comes down to whether one regards the glass as half-full or half-empty. Having said that, we believe that we need to continue our policy of supporting those forces in Tunisia that are working for the political, economic and social modernisation of their country. We are in favour of Tunisia's proposals with a view to strengthening the relationship between the two partners. The Council and the Commission will look into these issues very carefully, and I am prepared to report any further developments to you.
On the other hand, while it is in the EU's interest to reinforce relations with Tunisia, I consider that the granting of advanced status should entail strong commitment on the part of Tunisia in terms of human rights and governance, so there will be no 'free lunch'.
The debate is closed.
Written statements (Rule 149)
in writing. - This debate seems to me to be untimely at a moment when the dialogue between Tunisia and the EU is resuming at both Commission and Parliament level. Dialogue with the Commission has included the programming of several subcommittees' meetings within the framework of the Tunisia-EU Association Agreement (including the Human Rights and Democracy Subcommittee), while dialogue at the level of the European Parliament took the form of the recent visit to Brussels of an important Tunisian parliamentary delegation representing four political parties represented in the Tunisian Chamber of Deputies, along with the Tunisia-EP Interparliamentary Meeting scheduled for March 2010 in Brussels. At a time when important and constructive dialogue between Tunisia and the EU is resuming, I think it is unfortunate to have held a debate that could undermine progress. Let us ensure that Tunisia and other non-EU states conform to EU standards in the economic, social or political sphere. But let us do that in a well-planned and structured dialogue.